Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, filed April 25, 2022, with respect to the rejection(s) of claim(s) 1-8, 10, 11, and 33 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made. Please direct attention to rejection below, specifically reference Trudeau which addresses the amended limitation of wherein elongate body is adapted to be expandable between a collapsed delivery state and an expanded state in which the elongate body has the noncircular overall cross-sectional profile.

Priority
This application makes reference to or appears to claim subject matter disclosed in Application No. 14/216,938, filed March 17, 2014. If applicant desires to claim the benefit of a prior-filed application under 35 U.S.C. 119(e), 120, 121, 365(c) or 386(c), the instant application must contain, or be amended to contain, a specific reference to the prior-filed application in compliance with 37 CFR 1.78. If the application was filed before September 16, 2012, the specific reference must be included in the first sentence(s) of the specification following the title or in an application data sheet (ADS) in compliance with pre-AIA  37 CFR 1.76; if the application was filed on or after September 16, 2012, the specific reference must be included in an ADS in compliance with 37 CFR 1.76. For benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c), the reference must include the relationship (i.e., continuation, divisional, or continuation-in-part) of the applications.
If the instant application is a utility or plant application filed under 35 U.S.C. 111(a), the specific reference must be submitted during the pendency of the application and within the later of four months from the actual filing date of the application or sixteen months from the filing date of the prior application. If the application is a national stage application under 35 U.S.C. 371, the specific reference must be submitted during the pendency of the application and within the later of four months from the date on which the national stage commenced under 35 U.S.C. 371(b) or (f), four months from the date of the initial submission under 35 U.S.C. 371 to enter the national stage, or sixteen months from the filing date of the prior application. See 37 CFR 1.78(a)(4) for benefit claims under 35 U.S.C. 119(e) and 37 CFR 1.78(d)(3) for benefit claims under 35 U.S.C. 120, 121, 365(c), or 386(c). This time period is not extendable and a failure to submit the reference required by 35 U.S.C. 119(e) and/or 120, where applicable, within this time period is considered a waiver of any benefit of such prior application(s) under 35 U.S.C. 119(e), 120, 121, 365(c), and 386(c). A benefit claim filed after the required time period may be accepted if it is accompanied by a grantable petition to accept an unintentionally delayed benefit claim under 35 U.S.C. 119(e) (see 37 CFR 1.78(c)) or under 35 U.S.C. 120, 121, 365(c), or 386(c) (see 37 CFR 1.78(e)). The petition must be accompanied by (1) the reference required by 35 U.S.C. 120 or 119(e) and by 37 CFR 1.78 to the prior application (unless previously submitted), (2) the petition fee under 37 CFR 1.17(m), and (3) a statement that the entire delay between the date the benefit claim was due under 37 CFR 1.78 and the date the claim was filed was unintentional. The Director may require additional information where there is a question whether the delay was unintentional. The petition should be addressed to: Mail Stop Petition, Commissioner for Patents, P.O. Box 1450, Alexandria, Virginia 22313-1450.
If the reference to the prior application was previously submitted within the time period set forth in 37 CFR 1.78 but was not included in the location in the application required by the rule (e.g., if the reference was submitted in an oath or declaration or the application transmittal letter), and the information concerning the benefit claim was recognized by the Office as shown by its inclusion on the first filing receipt, the petition under 37 CFR 1.78 and the petition fee under  37 CFR 1.17(m)  are not required. Applicant is still required to submit the reference in compliance with 37 CFR 1.78 by filing an ADS in compliance with 37 CFR 1.76 with the reference (or, if the application was filed before September 16, 2012, by filing either an amendment to the first sentence(s) of the specification or an ADS in compliance with pre-AIA  37 CFR 1.76). See MPEP § 211.02.

Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Patent Pub. No. 2014/0277462 to Yerby et al.
The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
As to Claim 1, Yerby discloses an implant (2300) for the fixation or fusion of the SI-Joint [0114]. The implant comprises an elongate body (formed by walls 2302) having a longitudinal axis and a noncircular overall cross-sectional profile transverse to the longitudinal axis (seen in Fig. 23), the elongate body having a proximal end and a distal end (Fig. 23). The elongate body is curved along the longitudinal axis from the proximal end to the distal end of the elongate body (Fig. 23). The elongate body is adapted to be expandable between a collapsed delivery state and an expanded state in which the elongate body has the noncircular overall cross-sectional profile (described in [0114]). The implant includes a curved guidewire (received by 2306, [0114]) and wherein the elongate body defines a central lumen channel (2306) sized and configured to receive the curved guidewire therethrough [0114], the central lumen having a curvature that matches a curvature of the elongate body (Fig. 23, [0114]). 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0031935 to Donner et al. in view of U.S. Patent Pub. No. 2013/0053902 to Trudeau. 
As to Claim 1, Donner discloses an implant (25, Figs. 120A-120B) for the fixation or fusion of the SI-Joint [0195, 0356]. The implant comprises an elongate body (45) having a longitudinal axis and a noncircular overall cross-sectional profile transverse to the longitudinal axis (Figs. 120A, [0200]), the elongate body having a proximal end (43) and a distal end (42). The elongate body is curved along the longitudinal axis from the proximal end to the distal end of the elongate body (radius R between proximal and distal ends described in [0357], Fig. 120B). 
As to Claim 2, Donner discloses an implant wherein the noncircular overall cross-sectional profile has one or more apices (at 57, Fig. 120A).
As to Claim 3, Donner discloses an implant wherein the noncircular overall cross-sectional profile is substantially rectilinear (Fig. 120A). 
As to Claims 5 and 6, Donner discloses an implant wherein the elongate body has a curvature between about 5 and 45 degrees and about 15 and 30 degree (radius R described in [0357, Fig. 120B). 
As to Claim 7, Donner discloses an implant wherein the elongate body has a plurality of fenestrations (40, Figs. 120A-120B, [0368-0369]).
As to Claim 8, Donner discloses an implant wherein the fenestrations (40) are located on a distal portion of the elongate body (see Fig. 121B).
As to Claim 10, Donner discloses an implant further comprising a drill bit (105) configured to receive the curved guidewire therethrough and drill a curved bore in bone along the guidewire (along 40, [0266]).
As to Claim 11, Donner discloses an implant further comprising a broach (arcuate member described in [0266] configured to receive the curved guidewire therethrough and shape the curved bore to form an insertion path in the bone for the implant [0266].
The embodiment of Figs. 120A-120B of Donner fails to disclose a curved guidewire and wherein the elongate body defines a central lumen channel sized and configured to receive the curved guidewire therethrough, the central lumen having a curvature that matches a curvature of the elongate body, wherein elongate body is adapted to be expandable between a collapsed delivery state and an expanded state in which the elongate body has the noncircular overall cross-sectional profile, and wherein the noncircular overall cross-sectional profile is triangular. The embodiment of Fig. 93 includes a guidewire, wherein the elongate body defines a central lumen channel (600) sized and configured to receive the guidewire therethrough (seen in Fig. 93, [0298]).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant for the fixation or fusion of the SI-Joint of Donner with the modification of 
the central lumen having a curvature that matches a curvature of the elongate body and configured to receive a curved guidewire therethorough as the combined teachings of the embodiments of Fig. 93 and Figs. 120A-120B as the implant is capable of modification [0023] to assist in deployment of the implant along a guidewire [0298] and with a curvature to more anatomically conform to the curvature of a sacroiliac joint [0357].
Trudeau discloses an implant (200, Figs. 3A-3B) for the fixation or fusion of the SI-Joint [0044, 0048]. The implant comprises an elongate body (200a) have a longitudinal axis and a noncircular overall cross-sectional profile transverse to the longitudinal axis (Figs. 3A, 3B, [0048-0049]), the elongate body having a proximal end (208) and a distal end (202). The noncircular overall cross-sectional profile is triangular (orientation described in [0049]) in order to provide a flexural stiffness that suits the particular application [0049]. Trudeau discloses an implant (300, Figs. 5-7) wherein an elongate body (300a) is adapted to be expandable between a collapsed delivery state (Fig. 6) and an expanded state (Fig. 7) in which the elongate body has the noncircular overall cross-sectional profile ([0057], Fig. 7) in order to allow for the implant to be engage the surface of the SI joint after insertion [0058].
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant for the fixation or fusion of the SI-Joint of Donner with the cross-sectional shape and expansion modification of Trudeau in order to provide a flexural stiffness that suits the particular application and to allow for the implant to be engage the surface of the SI joint after insertion.

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2014/0031935 to Donner et al. in view of U.S. Patent Pub. No. 2013/0053902 to Trudeau in view of U.S. Patent Pub. No. 2010/026 to Chavatte et al.
As to Claim 33, Donner and Trudeau disclose the claimed invention except for wherein the guidewire has a curvature that matches the curvature of the elongate body.
Chavatte discloses an implant (110, Figs. 14A-14B) wherein the guidewire (104) has a curvature [0028] that matches the curvature of the elongate body (within 114, [0035]) in order to ease passage of the implant along the curved insertion path [0028]. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the implant for the fixation or fusion of the SI-Joint of Donner and Trudeau with the curved guidewire modification of Chavatte in order to ease passage of the implant along the curved insertion path.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BECCIA whose telephone number is (571)270-7391. The examiner can normally be reached Mon - Fri 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER J BECCIA/
Primary Examiner, Art Unit 3775